DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 07 September 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 39-62 are pending.
	Claims 49 and 52-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Note that in the reply of 20 May 2022, Applicant elected, without traverse Group I, methods for treating a lower respiratory infection by detecting an increase or decrease in expression of one or more of the biomarkers, the species of the particular biomarkers of ALPL, IL8RB and Defensin alpha 1, ACTB as the invariant control marker, and methods that detect nucleic acids.
Claims 39-48 and 50-51 read on the elected invention and have been examined herein to the extent that the claims read on the elected subject matter wherein the biomarkers are ALPL, IL8RB and Defensin alpha 1 and the methods detect nucleic acids. Claim 51 has been examined to the extent that the claim reads on methods in which the invariant control marker is ACTB. The claims encompass non-elected biomarkers and combinations thereof, as well as methods that detect protein levels and methods in which alternative invariant control markers are utilized (claim 51). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained / Modified Improper Markush Grouping Rejection
4. Claims 39-48 and 51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 	
The Markush groupings of i) the biomarker genes of ALPL, IL8RB and Defensin alpha 1 and combinations thereof and ii) the invariant control markers listed in claim 51 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity,
as each biomarker gene and each invariant control marker has a different chemical
structure in that it consists of a different nucleotide sequence. The only structural
similarity present is that all of the genes comprise nucleotides. The fact that the genes
comprise nucleotides per se does not support a conclusion that they have a common
single structural similarity because the structure of comprising nucleotides alone is not
essential to the asserted common activity of the biomarker genes being correlated with
a lower respiratory infection or of the control markers having an invariant level of
expression in subjects. Accordingly, while the different biomarker genes are asserted to
have the property of being correlated with lower respiratory infection and the control
markers are asserted to have the property of being expressed at an invariant level in
subjects having and not having a lower respiratory condition, they do not share a
substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class
because there is no expectation from the knowledge in the prior art that genes behave
in the same manner and can be substituted for one another with the same intended
result achieved. There is no evidence of record to establish that it is clear from their very
nature that the recited biomarker genes possess the common property of being
diagnostic of a lower respiratory infection. There is also no evidence of record to establish that it is clear from their very nature that the recited control markers possess the common property of being expressed at an invariant level in subjects having or in subjects not having a lower respiratory infection. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	In particular this rejection may be obviated by amendment of claim 39 to recite that the one or more biomarkers comprises defensin alpha-1, alkaline phosphatase liver isoform (ALPL) and interleukin-8 receptor beta (IL8RB).Response to Remarks:
	In the reply of 07 September 2022, Applicant states: “Without conceding to the merits of the rejections, the claims have been amended in view of the Examiner’s comments to obviate the improper Markush grouping rejections.”
	This statement and the amendment to the claims does not obviate the rejection. The prior rejection indicated that the rejection could be obviated by amendment of claim 39 to recite that the one or more biomarkers comprises defensin alpha-1, alkaline phosphatase liver isoform (ALPL) and interleukin-8 receptor beta (IL8RB). However, the claims still recite the species in the alternative. The rejection is maintained for the reasons stated above.

New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-48 and 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-48 and 50-51 are indefinite over the recitation of “wherein the at least three-fold level of expression” because this phrase lacks proper antecedent basis. While the claims previously recite an at least three-fold increase or decrease in the expression level of the biomarkers, the claims do not previously refer to any “three-fold level of expression.” It is also unclear as to what constitutes a “three-fold level of expression” per se.
Claims 39 and 50-51 are indefinite over the recitation of “subject identified as having an least three-fold increase or decrease in an expression level of one or more biomarkers” because it is not clear as to what is intended to be encompassed by this phrase and it is unclear as to the criteria required to meet the limitation of a “subject identified as having” the increase or decrease level of expression of the biomarkers.  It is not clear as to whether the claims merely require that it is an inherent property of the subject that the subject has the recited increase or decrease in the expression level of the biomarkers, or if the claims require that the subject is one who has been tested for the expression level of the biomarkers and found to have the increase or decrease in the expression level of the biomarkers, as is recited in dependent claims 40-48. In the former instance, it is not clear as to how it would be known/determined that the subject has the increase or decrease in the level of expression of the biomarkers so that the subjects can be distinguished from other subjects who do not have the increase or decrease in level of expression of the biomarkers. The claims do not set forth the criteria for distinguishing between the ‘identified’ subjects and subjects who would not be ‘identified’ as having the increase or decrease in the level of expression of the biomarkers.  This rejection may be obviated by amendment of the claims to recite: 
A method comprising administering a treatment for a lower respiratory infection to a subject, wherein a nucleic acid sample from the subject has been assayed to detect the expression level of at least the biomarkers of alkaline phosphatase liver isoform (ALPL), interleukin-8 receptor beta (IL8RB) and defensin-alpha 1, and the subject was determined to have an at least three-fold increase or decrease in the expression level of the biomarkers as compared to at least one invariant control marker, wherein the at least three-fold increase or decrease in the level of expression of the biomarkers is indicative of a lower respiratory infection and wherein the treatment for the lower respiratory infection comprises antibiotics, antivirals, anti-inflammatories, or any combination thereof.	
New and Modified Rejection - Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-48 and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,851,418.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘418 are both inclusive of methods of identifying a subject having a lower respiratory infection and treating the subject for the lower respiratory infection comprising detecting the expression levels of a plurality of biomarkers including the biomarkers ALPL, IL8RB and defensin alpha-1 genes in a biological sample from a subject, identifying the subject as having a lower respiratory infection based on the detection of an increase or decrease in the level of expression of the biomarkers as compared to an invariant control marker, and administering a treatment for a lower respiratory infection comprising an antibiotic, antiviral or anti-inflammatory, or a combination thereof to the subject identified as having an increase or decrease in the level of expression of the biomarkers as compared to an invariant control marker and thereby the subject identified as having a lower respiratory condition. 
While the present claims recite “subject identified as having an increase or decrease in the expression level” of the biomarkers ALPL, IL8RB and defensin alpha-1, the method steps in the claims of ‘418 provide an identification that the subject has an increase or decrease in the expression level of the biomarkers ALPL, IL8RB and defensin alpha-1 biomarkers. 
The claims of ‘418 recite correlating the determined expression levels of the plurality of the biomarkers with the occurrence of a lower respiratory infection in the subject. The claims of ‘418 do not specify that there is a three-fold increase or decrease in the expression level of the biomarkers as compared to the invariant control marker. However, when read in light of the specification of ‘418 (e.g., col. 3, lines 56-63) it is clear that the increase or decrease in the expression level of the biomarkers as compared to the invariant control marker is intended to be at least a three-fold increase or decrease since this is the level of increase or decrease in expression of ALPL, IL8RB and defensin alpha-1 that is indicative of the increased risk of the lower respiratory infection. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum change in the level of expression of ALPL, IL8RB and defensin alpha-1, including a three-fold increase or decrease in the level of expression of ALPL, IL8RB and defensin alpha-1, that is indicative of risk of lower respiratory infection in order to have ensured the accuracy of the method for detecting and treating a lower respiratory infection in a subject.
With respect to present claims 42 and 43, the claims of ‘418 are also inclusive of methods that further calculate a biomarker infection score from said determined expression levels of said plurality of biomarkers and comparing said biomarker infection score to a control score and methods that use a multivariate prediction model to determine if a pattern of expression of said plurality of biomarkers is indicative of a lower respiratory infection (see, e.g., claims 2 and 3 of ‘418).
With respect to present claims 47 and 48, claims 7 and 8 of ‘418 are further inclusive of methods wherein detecting expression levels of the plurality of biomarkers comprises measuring RNA levels of the plurality of biomarkers, particularly using fluorescently-labeled probes complementary to the said plurality of biomarkers, a ligase-based assay, reverse transcriptase and polymerase chain reaction, RNA sequencing, or cDNA microarray.
With respect to present claim 51, claims 9 and 18 of ‘418 include methods in which the invariant control marker is ACTB.
Response to Remarks
In the reply, Applicant states:
Applicant respectfully traverses the rejection. Applicant respectfully requests the double patenting rejections be held in abeyance until patentable subject matter has been identified in the present application. Upon the identification of patentable subject matter, Applicant will, if necessary, address any then-pending double patenting rejections by traversal or an appropriate terminal disclaimer.

Applicant did not provide any specific arguments traversing the rejection. It is noted that rejections are not held in abeyance. The rejection is maintained for the reasons of record. New Grounds of Rejection:
7. Claims 39-41, 44-48 and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of U.S. Patent No. 11,066,706, in view of Tang et al (U.S. 2013/0190194).
It is first noted that the present claims have been amended to delete the recitation that the method is one for treating a lower respiratory infection in a subject.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘706 are both inclusive of methods comprising obtaining a sample from a subject, including a blood sample; extracting RNA from the sample, measuring the expression level of the biomarkers ALPL, IL8RB and defensin alpha-1 genes in the sample from the subject, detecting differential expression of the genes (i.e., an increase or decrease in the level of expression of the biomarkers), and administering a treatment which is an antibiotic. While the claims of ‘706 recite that the antibiotic is for treatment of appendicitis and the present claims recite that the antibiotic is for treatment of a lower respiratory infection, the claims do not specify a particular antibiotic. Antibiotics, such as cefepime, are used to treat both appendicitis and lower respiratory infection. Thereby, the recitation in ‘706 of administering any antibiotic to the subject which antibiotic can treat appendicitis does not distinguish the method claimed in ‘706 over the present claims.
Further, the present claims recite that an “at least three-fold in the level of expression of said one or more biomarkers as compared to at least one invariant control marker is indicative of a lower respiratory infection,” whereas the claims of ‘706 recite “diagnosing the subject with appendicitis when at least three of said RNA sequences are differentially expressed by at least a 2.0 fold statistical difference with an uncorrected p<0.05 when compared to the expression level of said RNA sequences in a group not suffering from appendicitis.” However, the present claims and the claims of ‘706 both encompass detecting either an increase or a decrease in the level of expression. Also, the present claims recite that it is a property of the three-fold (increase or decrease) in expression that it is indicative of a lower respiratory infection and do not require an active step of diagnosing a lower respiratory infection. Thus, this recitation does not distinguish the claimed method over that claimed in ‘706. 
The present claims differ from the claims of ‘706 in that they require that the subject has an at least three-fold increase or decrease in the expression level of the biomarkers as compared to at least one invariant control marker whereas the claims of ‘706 require that the subject has an at least two-fold increase or decrease in the level of expression as compared to the expression level in a control group. Regarding claims 45 and 46, the claims of ‘706 also do not recite that the method further comprises isolating immune cells from the sample.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum change in the level of expression of ALPL, IL8RB and defensin alpha-1, including a three-fold increase or decrease in the level of expression of ALPL, IL8RB and defensin alpha-1, that would have accurately identified subjects in need of treatment with an antibiotic.
Additionally, Tang teaches a method comprising: obtaining a blood sample from a subject; detecting the expression level of the IL8RB gene in the blood sample, and comparing the detected expression level to the expression level of an invariant control marker gene of ACTB (referred to as a housekeeping gene therein; see, e.g., para [0154], [0160] and Table 5). It is stated that “a universal housekeeping gene can be used as an internal reference gene in a relative quantification technique such as quantitative PCR (QPCR)” (para [0044]); and “In one implementation, the data is analyzed by a computer system to determine expression levels of different genes in particular subpopulations of cells relative to a housekeeping gene, which has a uniform expression over many cell types (e.g. all cell types in a cell mixture)” (para [0065]).
Tang also teaches isolating granulocytes (i.e., and thereby immune cells that include neutrophils) from the blood sample and prior to assaying for gene expression of RNAs in the isolated granulocytes (e.g., para [0160-0161]).
Tang teaches the “Top 150 candidate granulocyte subpopulation informative genes identified data-mining” (see Table V), wherein the top 150 candidate genes identified via data-mining include each of the ALPL, IL8RB and DEFA1.
Tang states:
[0035] existing methods determine gene expression in peripheral blood samples using universal housekeeping genes as the reference gene (e.g. beta-actin, GAPDH, ribosomal protein genes). Similarly, various approaches of global non-specific normalization of data were used for analysis of large scale expression data like microarray and sequencing. However, these reference genes and non-specific normalization approaches are not specific to any hematopoietic or cell-type subpopulation in cell mixture samples. Therefore, the relative abundance of gene expression determined from a peripheral whole blood sample or other cell mixture sample by existing methods only represent cell count weighted average expression of target gene of all the various cell-types present in the mixture sample of peripheral blood.
[0036] Embodiments can use a relative transcript abundance (e.g., of just one gene or a summative index for multiple genes) of one or more subpopulation informative target gene gene(s) relative to one or more subpopulation informative reference gene(s) as the quantitative measure of gene expression level of the target gene in the specified cell-type subpopulation. Examples demonstrate that this relative abundance of an informative target gene (i.e. informative for the specified subpopulation) as measured in a peripheral blood sample correlates with the gene expression levels of the target gene in the specified subpopulation fraction obtained by cell separation, such as magnetic cell sorting. Therefore, it is demonstrated that transcript abundance of a specified leukocyte subpopulation can be determined without the need of prior cell separation.
[0037] Potential applications of embodiments are widespread as they can allow determination of gene expression of a specific hematopoietic subpopulation in peripheral blood samples. For example, such a measured relative abundance of subpopulation genes (as described herein) are useful as biomarkers for diagnosis and prognosis of autoimmune diseases, infectious illness, chronic diseases, acute injuries, septic shock, acute organ failure or pathologic conditions associated with altered gene expression in hematopoietic subpopulation cells.
In view of the teachings of Tang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘706 so as to have compared the expression levels of the biomarkers to the invariant control of the ACTB housekeeping gene, in order to have provided an accurate assessment of the level of expression of the biomarkers in blood samples, and particularly in samples comprising granulocyte (and neutrophil cells).
Additionally regarding claims 45 and 46, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘706 so as to have isolated immune cells, including granulocytes comprising neutrophils from the blood sample prior to measuring gene expression since Tang teaches that the genes are granulocyte genes and/or in order to have determined whether the gene expression profile of the genes in a granulocyte cell sample was specifically correlated with appendicitis.
With respect to present claims 47 and 48, the claims of ‘706 are further inclusive of methods wherein detecting expression levels of the plurality of biomarkers comprises measuring RNA levels of the plurality of biomarkers, particularly using a sequencing or microarray assay.
8. Claims 39-41, 44-48 and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 34 and 35 of copending Application No. 17/343,285 in view of Tang et al (U.S. 2013/0190194).
It is first noted that the present claims have been amended to delete the recitation that the method is one for treating a lower respiratory infection in a subject.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘285 are both inclusive of methods comprising obtaining a blood sample from a subject; extracting RNA from the sample, measuring the expression level of the biomarkers ALPL, IL8RB and defensin alpha-1 genes in the blood sample from the subject, detecting differential expression of the genes (i.e., an increase or decrease in the level of expression of the biomarkers), and administering a treatment which is an antibiotic. While the claims of ‘285 recite that the antibiotic is for treatment of appendicitis and the present claims recite that the antibiotic is for treatment of a lower respiratory infection, the claims do not specify a particular antibiotic. Antibiotics, such as cefepime, are used to treat both appendicitis and lower respiratory infection. Thereby, the recitation in ‘285 of administering any antibiotic to the subject which antibiotic can treat appendicitis does not distinguish the method claimed in ‘285 over the present claims.
Further, the present claims recite that an “at least three-fold in the level of expression of said one or more biomarkers as compared to at least one invariant control marker is indicative of a lower respiratory infection,” whereas the claims of ‘285recite diagnosing the subject with appendicitis when at least three of the biomarkers are differentially expressed as compared to their expression in a group of human subjects not suffering from appendicitis.” However, the present claims and the claims of ‘285 both encompass detecting either an increase or a decrease in the level of expression. Also, the present claims recite that it is a property of the three-fold (increase or decrease) in expression that it is indicative of a lower respiratory infection and do not require an active step of diagnosing a lower respiratory infection. Thus, this recitation does not distinguish the claimed method over that claimed in ‘285. 
The present claims differ from the claims of ‘285 in that they require that the subject has an at least three-fold increase or decrease in the expression level of the biomarkers as compared to at least one invariant control marker whereas the claims of ‘285 require that the subject has a differential expression as compared to the expression level of the biomarkers in a control group. Regarding claims 45 and 46, the claims of ‘706 also do not recite that the method further comprises isolating immune cells from the sample.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum change in the level of expression of ALPL, IL8RB and defensin alpha-1, including a three-fold increase or decrease in the level of expression of ALPL, IL8RB and defensin alpha-1, that would have most accurately identified subjects in need of treatment with an antibiotic.
Additionally, Tang teaches a method comprising: obtaining a blood sample from a subject; detecting the expression level of the IL8RB gene in the blood sample, and comparing the detected expression level to the expression level of an invariant control marker gene of ACTB (referred to as a housekeeping gene therein; see, e.g., para [0154], [0160] and Table 5). It is stated that “a universal housekeeping gene can be used as an internal reference gene in a relative quantification technique such as quantitative PCR (QPCR)” (para [0044]); and “In one implementation, the data is analyzed by a computer system to determine expression levels of different genes in particular subpopulations of cells relative to a housekeeping gene, which has a uniform expression over many cell types (e.g. all cell types in a cell mixture)” (para [0065]).
Tang also teaches isolating granulocytes (i.e., and thereby immune cells that include neutrophils) from the blood sample and prior to assaying for gene expression of RNAs in the isolated granulocytes (e.g., para [0160-0161]).
Tang teaches the “Top 150 candidate granulocyte subpopulation informative genes identified data-mining” (see Table V), wherein the top 150 candidate genes identified via data-mining include each of the ALPL, IL8RB and DEFA1.
Tang states:
[0035] existing methods determine gene expression in peripheral blood samples using universal housekeeping genes as the reference gene (e.g. beta-actin, GAPDH, ribosomal protein genes). Similarly, various approaches of global non-specific normalization of data were used for analysis of large scale expression data like microarray and sequencing. However, these reference genes and non-specific normalization approaches are not specific to any hematopoietic or cell-type subpopulation in cell mixture samples. Therefore, the relative abundance of gene expression determined from a peripheral whole blood sample or other cell mixture sample by existing methods only represent cell count weighted average expression of target gene of all the various cell-types present in the mixture sample of peripheral blood.
[0036] Embodiments can use a relative transcript abundance (e.g., of just one gene or a summative index for multiple genes) of one or more subpopulation informative target gene gene(s) relative to one or more subpopulation informative reference gene(s) as the quantitative measure of gene expression level of the target gene in the specified cell-type subpopulation. Examples demonstrate that this relative abundance of an informative target gene (i.e. informative for the specified subpopulation) as measured in a peripheral blood sample correlates with the gene expression levels of the target gene in the specified subpopulation fraction obtained by cell separation, such as magnetic cell sorting. Therefore, it is demonstrated that transcript abundance of a specified leukocyte subpopulation can be determined without the need of prior cell separation.
[0037] Potential applications of embodiments are widespread as they can allow determination of gene expression of a specific hematopoietic subpopulation in peripheral blood samples. For example, such a measured relative abundance of subpopulation genes (as described herein) are useful as biomarkers for diagnosis and prognosis of autoimmune diseases, infectious illness, chronic diseases, acute injuries, septic shock, acute organ failure or pathologic conditions associated with altered gene expression in hematopoietic subpopulation cells.

In view of the teachings of Tang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘285 so as to have compared the expression levels of the biomarkers to the invariant control of the ACTB housekeeping gene, in order to have provided an accurate assessment of the level of expression of the biomarkers in blood samples, and particularly in samples comprising granulocyte (and neutrophil cells).
Additionally regarding claims 45 and 46, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘706 so as to have isolated immune cells, including granulocytes comprising neutrophils from the blood sample prior to measuring gene expression since Tang teaches that the genes are granulocyte genes and/or in order to have determined whether the gene expression profile of the genes in a granulocyte cell sample was specifically correlated with appendicitis.
With respect to present claims 47 and 48, the claims of ‘285 are further inclusive of methods wherein detecting expression levels of the plurality of biomarkers comprises measuring RNA levels of the plurality of biomarkers, particularly using reverse transcriptase PCR, RNA sequencing or microarray assay.
This is a provisional nonstatutory double patenting rejection.
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley et al (The Pediatric Infectious Disease Journal. March 2001. 20(3): 343-349) teaches that it was conventional in the prior art to use cefepime to treat lower respiratory tract infections (see e.g., abstract).
Daskalakis et al (Scandinavian J Surgery 2013. 103: 14-20) teaches the use of cefepime to treat appendicitis (e.g., Table 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634